                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
PR GROUP, LLC, et al.,              )
                                    )
                   Plaintiff,       )
                                    )
v.                                  )    Case No. 14-0401-CV-W-BP
                                    )
WINDMILL INTERNATIONAL, LTD and )
DOUGLAS COMBS,                      )
                                    )
                   Defendants.      )


                              SCHEDULING AND TRIAL ORDER

        Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon

consideration of the parties’ views in the matter, the following schedule is hereby established:

        1.      TRIAL SETTING. This case is scheduled for a bench trial, commencing at 9:00

a.m., on October 7, 2019, at the United States District Courthouse in Kansas City, Missouri.

        2.      TRIAL BRIEF. Counsel for each party may file a trial brief seven (7) days prior

to the trial setting, stating the factual and legal contentions in the case.

        3.      SETTLEMENT DEADLINE. Unless otherwise ordered, the court hereby

imposes a settlement deadline of 12:00 Noon on the business day before trial. If the case is

settled after that date, the court may enter an order to show cause why certain costs should not be

imposed on the party or parties causing the delay in settlement.

        4.      COURTROOM EQUIPMENT. If any party wants to use the audio/visual

courtroom equipment it is important that they contact the Court’s IT department (816-512-5740)

for training, and provide notice to Kelly McIlvain, Courtroom Deputy at the email address

kelly_mcilvain@mow.uscourts.gov.




             Case 4:14-cv-00401-BP Document 77 Filed 09/12/19 Page 1 of 2
       Parties must notify the Court two days prior to the Pretrial Conference and one week prior

to the Trial for any audio/visual use.


IT IS SO ORDERED.

                                                    /s/ Beth Phillips
                                                    BETH PHILLIPS, CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT

DATE: September 12, 2019




                                               2

           Case 4:14-cv-00401-BP Document 77 Filed 09/12/19 Page 2 of 2
